902 F.2d 28Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lena Albert FLEEK, Plaintiff-Appellant,v.Gerald M. O'DONNELL, Attorney;  George F. Ball, Jr.,Attorney;  John P. Devers, Attorney;  Office of Bar Counsel,the Board of Professional Responsibility;  Law Firm ofRobert G. Mayer;  Robert G. Mayer;  Leda A. Gottlieb,Attorney;  Bennett A. Brown, Attorney;  Virginia State Bar;Thomas J. Rothrock, III;  Gary V. Davis, Attorney;  Ian M.O'Flaherty, Attorney;  Marshall Jenkins, Attorney;  JeffreyD. Krause, Attorney;  Horace McClerklin, Attorney;  A.Albert Balavage, Attorney;  Law Firm of Hoeting, Tuttle &Woehrie, P.C.;  Gerald Oakley, Attorney;  Roger Nord,Attorney;  Daniel R. McGarry, Attorney;  Daniel McGuire;John N. Price, Attorney;  Jack K. Wyatt, Sr.;  John E.Kilcarr Defendants-Appellees.
No. 90-2003.
United States Court of Appeals, Fourth Circuit.
Submitted April 2, 1990.Decided April 16, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Chief District Judge.  (C/A No. 89-1293-A)
Lena Albert Fleek, appellant pro se.
John J. Brandt, Robert S. Corish, Slenker, Brandt, Jennings & Johnston, Merrifield, Va.;    George F. Ball, Jr., Ball & Ball, P.C., Alexandria, Va.;    Thomas C. Power, Melrod, Redman & Gartlan, Washington, D.C.;    Bennett Allan Brown, Gilliam, Sanders & Brown, Fairfax, Va.;    Calvin Forrest Tiller, Office of the Attorney General of Virginia, Richmond, Va.;    Norman A. West, Godard & West, P.C., Fairfax, Va.;    Horace McClerklin, Wiggs & McClerklin, Alexandria, Va.;    George E. Tuttle, Jr., Springfield, Va.;    Gerald Wayne Oakley, Law Office of Raymond B. Benzinger, Arlington, Va., for appellees.
E.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, and PHILLIPS and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Lena Albert Fleek appeals from the district court's order dismissing her action.  Fleek alleged that the defendants committed numerous RICO violations, fraud, and legal malpractice against her and a company of which she was the director.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Fleek v. O'Donnell, CA-89-1293-A (E.D.Va. Nov. 17, 1989).


2
On appeal several of the appellees have requested that this court award them costs and attorney fees or impose sanctions on Fleek pursuant to Fed.R.Civ.P. 11.  We interpret these requests as motions under Fed.R.App.P. 38.  Because Fleek is proceeding pro se and in forma pauperis, we decline to impose the sanctions requested.  However, Fleek is warned that any future irresponsible filing of a meritless appeal may result in the imposition of sanctions at that time.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED